Citation Nr: 1106931	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

On the VA Form 9 received in June 2008, the Veteran indicated 
that he wanted a Board hearing.  In April 2010, the Veteran was 
contacted and he indicated that he wanted to cancel his hearing 
request.  As such, the Veteran's hearing request is considered 
withdrawn and the Board will continue with appellate review.  38 
C.F.R. § 20.702(e) (2010).

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed April 2002 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD because the 
evidence of record did not show a confirmed diagnosis of PTSD 
that was incurred in service.  

2.	Evidence received subsequent to the April 2002 RO decision is 
evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.	The April 2002 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.	New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is reopening the Veteran's claim for service connection for 
PTSD, which is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for PTSD.  This claim is based upon the same factual basis as his 
previous claim, which was last denied in the April 2002 rating 
decision that became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

Although the RO appears to reopen the Veteran's claim to 
entitlement to service connection for PTSD by addressing the 
merits of the claim, such a determination, is not binding on the 
Board and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).  
Because the April 2002 RO decision is the last final disallowance 
with regard to the Veteran's claim, the Board must review all of 
the evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In April 2002, the RO reviewed the service treatment records, VA 
and private medical records and VA examinations.  The VA 
examinations provided that the Veteran exhibited subclinical 
symptoms associated with PTSD, but the Veteran did not exhibit 
the full Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) diagnostic criteria for PTSD.  The 
Veteran was subsequently diagnosed with adjustment disorder with 
mixed emotional features.  

Since the April 2002 RO decision, additional VA treatment records 
were submitted.  These records show a diagnosis of PTSD.  
Specifically, VA mental health progress notes from the Biloxi 
VAMC show a diagnosis of PTSD and ongoing treatment and 
counseling for PTSD.  

The Board finds that the VA treatment records submitted after the 
April 2002 rating decision are new and material.  The records are 
new because they have not been previously submitted to agency 
decision makers.  This evidence is also material as it relates to 
whether the Veteran was diagnosed with PTSD, which was an 
unestablished fact in April 2002 that was necessary to 
substantiate the claim for service connection.  This diagnosis is 
not cumulative or redundant of the evidence of record in April 
2002.  As the evidence shows a current diagnosis of PTSD, the 
Board finds that it raises a reasonable possibility of 
substantiating the claim for service connection.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for 
PTSD is reopened and the Board will proceed to evaluate the 
merits of the claim on the basis of all evidence of record.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits).  This issue is 
further addressed in the Remand section of this decision.  


ORDER

Having presented new and material evidence, the Veteran's claim 
of entitlement to service connection for PTSD is reopened.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's military personnel records, including his DD 
Form 214, and other evidence of record do not indicate he 
received any medals, badges, wounds, or decorations specifically 
denoting combat against enemy forces, therefore, other credible 
evidence is needed to verify his alleged stressors.  38 C.F.R.§ 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  In this regard, the 
Veteran submitted a lay statement in May 2006 describing his 
alleged in-service stressor.  The lay witness indicated that a 
soldier's fingers were cut off by a helicopter rotor in December-
February while working on the Eastline at Ellyson AFB in at 
Pensacola, Florida.  The witness noted that the Veteran was 19 
years old at the time.  Additionally, the service treatment 
records show that the Veteran was experiencing nervousness, anger 
and anxiety in service.  

The Board also notes that the RO originally adjudicated the issue 
as entitlement to service connection for PTSD.  However, during 
the course of the appeal, the medical evidence revealed various 
diagnoses of acquired psychiatric disorders, to include 
adjustment disorder, dysthymic disorder, mood disorder and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran has a current diagnosis of PTSD, he 
submitted additional information regarding this alleged in-
service stressor and the VA treatment records suggest that PTSD 
may be related to service.  Therefore, the Board finds that a VA 
Compensation and Pension Examination for PTSD is warranted in 
this case.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). Additionally, the Veteran had also been 
diagnosed with other acquired psychiatric disorders, including 
adjustment disorder, dysthymia, mood disorder and depression.  As 
there were potential symptoms in service of these disorders, the 
examination should also consider other acquire psychiatric 
disorders.  Id.

Further, the Veteran indicated throughout the appeal that he 
received treatment for PTSD at the VA Illiana Health Care System 
in Danville, Illinois and VA Gulf Coast Veterans Health Care 
System in Pensacola, Florida.  Therefore, these records should 
also be obtained and associated with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Lastly, the Veteran has not received sufficient notice as 
required by the VCAA.  Although the RO sent him a VCAA notice 
letter in January 2005, such was pertinent only to PTSD.  As 
indicated previously, the Board has expanded the Veteran's claim 
in accordance with Clemons, to include all diagnosed acquired 
psychiatric disorders.  Therefore, proper notice consistent with 
the VCAA should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claim for service connection for an acquired 
psychiatric disorder, to include PTSD, 
adjustment disorder, dysthymic disorder, mood 
disorder and depression, and afford him 
notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	The RO should obtain the Veteran's medical 
records from the VAMC in Danville, Illinois 
and Pensacola, Florida.  All efforts to 
obtain these records should be documented in 
the claims folder and the VAMC should be 
asked to provide a negative response if 
records are unavailable.  If the records 
cannot be located or no such records exist, 
the Veteran should be notified of this fact, 
as provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  Obtain a release from 
the Veteran as necessary.

3.	Submit the Veteran's stressor information 
as described in documents of record as well 
as any supporting documentation deemed 
necessary to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and any 
other appropriate records repository, for 
research into corroboration of the claimed 
stressor.  Specifically, that an injury was 
incurred to a soldier when his fingers were 
cut off by rotor blades of a helicopter on 
the Eastline at Ellyson AFB in at Pensacola, 
Florida during the months of December 1966 to 
February 1967.  The Veteran was assigned to 
CO, USS Helatraron Eight ALF.  The JSRRC 
should be provided a copy of any information 
obtained concerning the events in question.  
Follow up on any additional action suggested 
by the JSRRC.

4.	After the development requested above has 
been completed to the extent possible, the 
Veteran should be afforded a VA psychiatric 
examination in order to evaluate any present 
mental disorders.  The claims file, a copy of 
this remand, and a list of the in-service 
stressors found to be corroborated by the 
evidence, must be provided to the examiner 
for review, the receipt of which should be 
acknowledged in the examination report.  

The examiner must first determine whether the 
Veteran currently has an acquired psychiatric 
disorder, to include PTSD according to the 
requirements of DSM-IV, or any other acquired 
psychiatric disorder.  

If the Veteran does have the appropriate PTSD 
diagnosis, the examiner should also determine 
whether any in-service stressor(s) found to 
be established by the evidence is the cause 
of this condition.  The examiner must be 
instructed that only the events objectively 
verified may be considered as valid stressors 
and have the examiner specify the stressor(s) 
that provided the basis of the diagnosis.  

If the Veteran is found to currently have 
another type of acquired psychiatric 
disorder, the examiner should provide an 
opinion as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not, that any current disability 
found during the examination was caused by or 
aggravated by service.  The examiner should 
provide a complete rationale for all opinions 
expressed and conclusions reached.

5.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


